Citation Nr: 0413718	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-13 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a rating in excess of 40 percent for 
urethral stricture and bulbar foreign body.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to January 
1954.  He is a combat veteran of the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August and 
December 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

Although the veteran requested and was scheduled for hearings 
in 2001 and 2002 before a hearing officer at the RO, he 
failed to report for the hearings after being properly 
notified of the scheduled hearings.  

The claim of entitlement to an increased rating for urethral 
stricture and bulbar foreign body is addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the claim for service connection for post-traumatic stress 
disorder.  

2.  It is not shown that the veteran has post-traumatic 
stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection and of his and VA's respective obligations to 
obtain different types of evidence.  Identified relevant 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been met with respect to 
the service connection claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO provided notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, only after the initial rating decision had been 
entered.  However, this aspect of the appeal has been 
extensively developed and is ripe for decision.  The Board is 
of the opinion that no useful purpose would be served by 
remanding the case to the RO for a de novo adjudication of 
the claim herein addressed in an effort to redress the fact 
that the timing of the notice did not follow the precise 
sequence suggested by the VCAA.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Remanding the case for this purpose 
would exalt form over substance without any true benefit 
accruing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board also notes that in his 
February 2004 response to the supplemental statement of the 
case issued to him earlier that month, the veteran requested 
that his appeal be forwarded to the Board without waiting for 
the 60 days for response to the supplemental statement of the 
case to expire.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

The version of section 3.304(f) in effect when the veteran 
filed his claim for service connection for post-traumatic 
stress disorder in January 1997 required "medical evidence 
establishing a clear diagnosis of [post-traumatic stress 
disorder], credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (as in 
effect prior to March 7, 1997) (emphasis added).  

The record shows that the veteran was wounded in action in 
Korea in September 1952 when he was struck by fragments from 
an enemy mortar shell.  He is service connected for shell 
fragment wounds of the left thigh and right buttock, as well 
as for urethral stricture that also resulted from the shell 
fragment wounds.  There is no question that the veteran 
incurred a stressor during his service in Korea.  However, 
his service medical records are negative for complaints or 
findings referable to post-traumatic stress disorder, and 
successive VA examinations have not found that the veteran 
has post-traumatic stress disorder as a result of his active 
military service or any incident therein.  

Although the record shows a lengthy history of psychiatric 
problems following service, which have been variously 
diagnosed, the presence of post-traumatic stress disorder has 
never been shown.  Indeed, a VA psychiatric examination in 
May 1984 resulted in an Axis I diagnosis of atypical anxiety 
disorder with some features of depression.  A VA psychiatric 
examination in April 1997, which noted the veteran's service-
incurred combat wounds, culminated in an Axis I diagnosis of 
schizophrenia, residual type, with depressive features.  The 
examiner remarked that the veteran did not have the 
psychiatric symptomatology to fulfill the diagnostic criteria 
for post-traumatic stress disorder.  Depression, not 
otherwise specified, was diagnosed on a VA psychiatric 
examination in October 1998.  A VA psychiatric examination in 
December 2003 reviewed the veteran's lengthy psychiatric 
history and again noted that he had been wounded in combat in 
Korea.  However, the diagnosis on Axis I was recurrent major 
depressive disorder without psychotic features, the examiner 
commenting that no symptoms of post-traumatic stress disorder 
had been identified.  

The veteran's private treating physician has noted the 
presence only of schizophrenia.  Although the veteran's 
spouse has submitted a statement regarding her observations 
of his psychiatric symptoms, she, as a layperson, is not 
competent to associate any such symptoms with a specific 
diagnosis or to attribute a diagnosis to service or any event 
in service.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(a claimant can provide evidence of symptomatology but, as a 
layperson, is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms).  

The record is thus devoid of any established diagnosis of 
post-traumatic stress disorder.  In the absence of such a 
diagnosis, service connection for post-traumatic stress 
disorder is not warranted under the provisions of 38 C.F.R. § 
3.304(f).  Indeed, it is well settled that in the absence of 
a current disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

It follows that the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder must be denied.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


REMAND

The record shows that the veteran developed stricture of the 
urethra secondary to a penetrating shell fragment wound of 
the perineal and anal region with involvement of the urethra 
but without artery or nerve involvement.  The wound was 
sustained in combat in Korea in September 1952 and resulted 
in traumatic rupture of the posterior urethra.  A VA 
genitourinary examination in May 1954 culminated in diagnoses 
of urethral stricture secondary to penetrating wounds, and 
chronic cystitis secondary to the first diagnosis.  A 
Physical Evaluation Board (PEB) recommended that the veteran 
be placed on the Temporary Disability Retired List (TDRL) due 
stricture of the urethra requiring frequent dilatations with 
cystitis.  A PEB eventually found that the veteran was unfit 
for military duty due to his genitourinary condition.  

A rating decision dated in August 1954 granted service 
connection for urethral stricture with cystitis and rated the 
disability 30 percent disabling under Diagnostic Code 7518, 
effective from separation.  The veteran did not disagree with 
the evaluation assigned.  Although he later repeatedly sought 
an increased rating for the service-connected disability, the 
30 percent rating was continued.  

In May 1983, the veteran underwent a cystoscopy and 
transurethral incision (TUI) by VA for recurrent urethral 
stricture and foreign bodies at the bulbar urethra (hairs).  
The following month, he was admitted to a VA hospital for 
excision of a bulbar foreign body and a patch graft 
urethroplasty.  A rating decision in April 1984 reclassified 
the service-connected genitourinary disorder as urethral 
stricture and bulbar foreign body status post transurethral 
resection (TUR), but the 30 percent evaluation was continued 
under Diagnostic Code 7518 until the rating decision of 
December 1997, which increased the rating to 40 percent 
disabling, effective from January 31, 1997.  

The record shows that the veteran underwent a visual internal 
urethrotomy with bladder biopsy and urethral dilatation by VA 
in August 1997.  The findings showed about a 3-centimeter 
long pendular urethral stricture and Trigone bladder lesion, 
with otherwise normal findings.  The postoperative diagnoses 
were urethral stricture and cystitis cystica and glandularis.  
The veteran underwent another visual internal urethrotomy in 
June 1999.  In July 2002, the veteran underwent a private 
cystoscopy, open cystostomy, and posterior urethral 
reconstruction using a buccal mucosal graft for posterior 
urethral stricture disease that had proven refractory to 
treatment.  A previous urethroplasty had failed.  

Urethral stricture under Diagnostic Code 7518 is rated as 
voiding dysfunction; the particular condition is rated as 
urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  Only the predominant area of dysfunction 
may be considered for rating purposes.  Id.  (Although 
cystitis was service connected in the initial rating action, 
chronic cystitis is also rated as voiding dysfunction under 
Diagnostic Code 7512.)  

A 30 percent rating is the maximum schedular rating available 
for obstructed voiding under 38 C.F.R. § 4.115a.  A 40 
percent rating, which is the maximum schedular rating for 
urinary frequency, is warranted where the daytime voiding 
interval is less than one hour, or where the claimant awakens 
to void 5 or more times a night.  A 60 percent rating is 
available in this case where continual urine leakage or 
urinary incontinence is shown to require the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times a day.  

Although the VA genitourinary examination of November 2003 
did not show that the veteran had to wear an appliance, it 
was reported he experienced incontinence requiring pampers 
"three or four times, at night two or three times."  This 
is ambiguous; it is unclear whether the veteran must change 
the absorbent material a total of four times a day, or as 
many as seven times a day.  Clarification is required before 
a final decision can be entered.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for genitourinary 
disability since July 2002.  After 
securing the necessary release, the RO 
should obtain these records.  The veteran 
should also be requested to furnish all 
evidence in his possession with respect 
to the foregoing claim.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA genitourinary examination to 
determine the current severity of his 
service-connected urethral stricture and 
bulbar foreign body.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  Following any further indicated 
development, the RO should review the 
record and adjudicate the issue of 
entitlement to a rating in excess of 40 
percent for urethral stricture and bulbar 
foreign body de novo, based on a review 
of all pertinent evidence of record.  If 
the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



